DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 and 21-32 are pending.
	Claims 1, 25-26, and 28-29 are newly amended.
	Claims 30-32 are newly added.
	Claims 1-8 and 21-32 are under examination on their merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/15/2022 has been entered.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites in part “rhGlial derived neurotrophic factors”.  The letters “rh” are abbreviations for “recombinant human” and should be spelled out in the first instance. Amending the claim to be “recombinant human Glial derived neurotrophic factors (rhGDNF)” would be ameliorative. 
Similarly, claim 32 recites in part “SCF, TPO, Flt-3L” which are abbreviations for “stem cell factor, thrombopoietin, Fms-like tyrosine kinase 3”, respectively. Amending the claim to be “stem cell factor (SCF), thrombopoietin (TPO), Fms-like tyrosine kinase 3 (Flt-3L)” would be ameliorative.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the term “interleukin” in line 2. Since interleukins are a class of cytokines not just one specific cytokine, the metes and bounds of the claim are unclear. It is not clear whether the claim is intended to encompass entire class of cytokines or any specific cytokine. 
Amending the claim to recite “an interleukin” will be remedial. The specification of the instant application only discloses IL-3, and no other interleukins (paragraph 00143]). Therefore, “interleukin” has been interpreted to refer specifically to IL-3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 21-22, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Biotechnology Journal, 2014, previously cited 06/17/2022, hereafter “Cao”,) in view of Nankervis et al. (US 20150140654 A1, 05/21/2015, hereafter “Nankervis”) and StemCell2Max (05/15/2015, hereafter “StemCell2Max”).
	In regards to claim 1-3 and 30-31, Cao teaches a method for expanding CD34+ hematopoietic stem cells (HSCs) derived from human cord blood in a hollow fiber bioreactor (Abstract, p908). Cao also teaches that the bioreactor comprised a plurality of hollow fibers (Figure 2C, p984), and at the end of expansion were harvested (Figure 1A, p982).
	Cao does not explicitly teach that the hollow fibers were coated with fibronectin (a glycoprotein) on inside surfaces of the plurality of hollow fibers.
	Additionally, Cao teaches that medium was perfused through the intra-capillary space, while cells were contained in the extra-capillary space (p984, Ex vivo culture in the HFBR), which is opposite to what is claimed in Claim 1.
	However, Nankervis teaches methods for expanding cells in a hollow fiber bioreactor comprising a plurality of hollow fibers (claims 1-3). Nankervis teaches that cells can be expanded in either the intra-capillary space or the extra-capillary space (paragraph [0080]). In regards to the intra-capillary spaces, Nankervis teaches that the hollow fibers are large enough to allow cell adhesion in the lumen without substantially impending the flow of media through the hollow fiber lumen (paragraph 0101]). Nankervis continues that when cells are grown in the intra-capillary space, the extra-capillary space is used as a medium reservoir to supply nutrients to the cells and remove the byproducts of cellular metabolism (paragraph [0101]).
	Nankervis also teaches that the lumen of the cell growth chamber fibers can be coated with fibronectin (paragraph [0080]) which forms adherent surfaces (paragraph [0103]) which can enhance cell growth or adherence of cells to the membrane (paragraph [0107]).
	Therefore, at the time of the invention, it would have been obvious to modify the method of Cao and expand cells in the intra-capillary space because Cao teaches that hollow fiber bioreactors can be modified to allow for circulation through the extra-capillary side and cell seeding in the intra-capillary side. An artisan would have been  motivated to do so because arrangements of media and cells in the extra and intra-capillary space could give the user better control over perfusion or seeding which would save time and money, or if the design of a particular hollow fiber bioreactor necessitated one arrangement over the other. Furthermore, because Nankervis teaches that hollow fibers are large enough to allow cell adhesion in the lumen without substantially impending the flow of media through the hollow fiber lumen (paragraph 0101]), and teaches that they may in fact be expanded in the intra-capillary space, it could be done with predictable results and a reasonable expectation of success.
	In regards to coating the inside surfaces of the hollow fibers with fibronectin, a person of ordinary skill in the arts would have been motivated to modify the method of Cao, and coat the intra-capillary inside surfaces of the hollow fibers with fibronectin because Nankervis teaches that doing so can enhance cell growth or adherence of cells to the membrane (paragraph [0107]) which would lead to a greater number of expanded cells and save time and expenses. Furthermore, because Nankervis teaches that the fiber surfaces can be coated with fibronectin and teaches methods for doing so (paragraph [0226], Table 10) it could be done with predictable results and a reasonable expectation of success.
	Additionally, Cao does not explicitly teach that the growth conditions comprised exposing the CD34+ cells to rhGlial-derived neurotrophic factors (rhGDNF).
	However, StemCell2Max teaches a media supplement comprising recombinant Glial-derived neurotrophic factors (and stem cell factor (SCF), thrombopoietin (TPO) and Fms-like tyrosine kinase 3 (FLT3L)) designed to selectively promote the survival and expansion of HSCs (and specifically, human CD34+ HSCs) (Column 1, General description). According to the specification of the instant application, the recombinant GDNF as taught by StemCell2Max is specifically recombinant human GDNF (paragraph [0069]). StemCell2Max teaches major advantages over other supplements including being designed to selectively promote survival and expansion of human cord blood CD34+ progenitors from multiple origins, being fully compatible with commercial serum-free media on the market, being supplied in concentrates that fit different culture volume requirements, and only requires one final dilution step in a hematopoietic cell expansion medium (Second column, Major advantages). StemCell2Max also teaches that it also is able to increase the yield of pure HSCs by a factor of 20 as compared to other state-of-the-art cytokine cocktails without rhGDNF.
	Therefore, a person of ordinary skill in the arts would have been motivated to grow CD34+ cells under conditions comprising rhGDNF because, as taught by StemCell2Max, it would increase yields of these cells by a factor of 20 compared to other state-of-the-art cytokine cocktails without rhGDNF. Furthermore, because StemCell2Max teaches that its supplement comprising rhGDNF is specially designed to selectively promote the survival and expansion of HSCs (and specifically, human CD34+ HSCs), it could have been done with predictable results and a reasonable expectation of success.
	In regards to claim 5-7, Cao teaches that HSCs were co-cultured with human stromal cells (HS-5 cells) (Abstract, p980) and that these were seeded into the bioreactor before seeding the HSCs (Figure 1, p982). 
More specifically, Cao teaches that the first co-culture cells were immortalized human bone marrow stroma HS-5 cells (p981, Cell Culture). While HS-5 cells are not mesenchymal stem (stromal) cells (MSCs) per se, Cao teaches that MSCs and bone marrow stromal cells were known in the art at the time of the invention to commonly be used as co-culture supports of HSCs (p980 column 2 last paragraph continuing to p981). A person of ordinary skill in the arts would have been motivated to use MSCs specifically because their use is pervasive and readily available which would save time and expenses. Furthermore, because they are commonly used and because Cao teaches that both can be used, it could have been done with predictable results and a reasonable expectation of success. 
	In regards to claim 8, Cao teaches that the expanded cells were tested for their in vivo repopulating capacity by being injected into mice (p983, In vivo engraftment of expanded cells), and that this successfully reconstituted hematopoiesis (p987, column 1, top paragraph; p986, Figure 4).
	While Cao does not explicitly teach that the expanded cells were administered to humans, claim 8 is not limited to human, but only “patients” which the specification also does not define as humans.
	However, even if it did refer only to humans, Cao teaches that it was known in the art at the time of the invention that ex vivo expansion systems are used to generate HSCs for transplantation (p981, column 1, last paragraph), and that HSCs expanded by the method of Cao are an attractive model for providing cells for transplantation (p987, column 1, top paragraph). Therefore, even though Cao is silent on whether HSCs expanded by this method were specifically administered to a human patient, since Cao teaches their suitability for transplantation, a person of ordinary skill in the arts would be motivated to use them to administer to human patients. Furthermore, since Cao teaches that expanded HSCs are used for this purpose, it could be done with predictable results and a reasonable expectation of success. 
	In regards to claim 21, as above, teaches that HSCs were co-cultured with human stromal cells (HS-5 cells) (Abstract, p980) and that these were seeded into the bioreactor before seeding the HSCs (Figure 1, p982) and exposed to growth conditions such as media contain glucose (DMEM) (p981, column 2, Cell Culture). However, again, Cao teaches that the ex vivo culture was established on the extra-capillary side of the HFBR (p984, Ex vivo culture in the HFBR). However also, while Cao teaches that this culture was established on the extra-capillary side, the teaching of Cao as modified by Nankervis and StemCell2Max, above, would result in an arrangement comprising co-culture cells being introduced to the intra-capillary side of the hollow fiber bioreactor.
	In regards to claim 22, Cao teaches that the co-culture cells were cultured in media comprised of DMEM and BFS (p981, column 2, Cell Culture). DMEM is a widely used basal medium, comprised of glucose amongst other nutrients, that can support and grow cells. Claim 22 is not limited to particular conditions that would constitute a “growth medium”, and the term is not specifically defined in the specification. However, the specification states, “growth media may include one or more various nutrients, including glucose” (paragraph [00122], p28). Therefore, since it was known in the art that DMEM supports the growth of cells and contains at least one components as disclosed by the specification, it is deemed to be “growth media”.
	In regards to claim 24-25, as above, teaches that HSCs were co-cultured with human stromal cells (HS-5 cells) (Abstract, p980) and that these were seeded into the bioreactor before seeding the HSCs (Figure 1, p982) and exposed to growth conditions such as media contain glucose (DMEM, which as above, is a growth medium) (p981, column 2, Cell Culture). Cao also teaches that the ex vivo culture was established on the extra-capillary side of the HFBR (p984, Ex vivo culture in the HFBR). While the method of Cao as modified by Nankervis and StemCell2Max, would establish a condition comprising cells being seeded in the intra-capillary space, there is no teaching or suggestion that cells could not also be seeded extra-capillary space as well. 
In regards to claim 26, Cao teaches that the medium was replaced every two days (p981, Cell Culture). While Cao is silent on whether this media was specifically “flushed”, since media perfusion in a hollow fiber bioreactor is mediated by inlet and outlet ports (see Figure 2A, p984), changing media would involve flushing as a result of the design of the apparatus. 
In regards to claim 27-29, Cao teaches that cells were cultured in the bioreactor at 37°C and 5% CO2, that medium sampling and replacement was performed every two days, and that glucose levels were monitored and used a gauge for medium replacement (therefore, controlling the environment) (p981, Cell Culture). Additionally, Cao teaches that media volume and FBS percentage were controlled over time to desired volumes or percentages (p981, Cell Culture; p982, Figure 1B and C).
	While Cao teaches that fluids were perfused through the intra-capillary spaces (and therefore, flow controlled through these spaces), the teaching of Cao as suggested by Nankervis and StemCell2Max, above, would result in an arrangement whereby the flow rate of the fluid (in this case media volume) would be controlled through the extra-capillary side of the hollow fiber bioreactor.
Therefore, the combined teachings of Cao, Nankervis, and StemCell2Max render the invention unpatentable as claimed. 

Claim 4 is ejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Nankervis and StemCell2Max, as applied to claims 1-3, 5-8, 21-22, and 24-31 above, and further in view of Mandalam et al. (Military Medicine, 2002, previously cited 06/17/2022, hereafter “Mandalam”).
The combined teachings of Cao, Nankervis, and StemCell2Max are relied upon as above.
In regards to claim 4, Cao teaches that human umbilical cord blood was obtained from donors and mononuclear cells were subsequently separated by centrifugation (p982, column 1). After this, Cao teaches that hematopoietic progenitor cells (Lin- cells) were isolated by magnetic bead separation (p982, column 1). While Cao does not use the term “purification”, in regards to purification, the specification states that a purification process may involve the use of a “centrifuge” or “magnetic selection” (paragraph [0065], p15). Therefore, it appears that Cao purifies the first plurality of cells before adding them to the hollowfiber bioreactor as defined by the specification.
However, Mandalam teaches that unpurified hematopoietic cells can be expanded with a bioreactor, and that when culture medium is frequently changed, this results in the growth of an adherent layer that provides a supportive microenvironment for hematopoiesis and the growth of hematopoietic stem and progenitor cells (Abstract, p78; p70, column 1, second complete paragraph). Mandalam also teaches that cord blood can be used, and when it is, CD34+ cell populations are maintained (p79, column 2, top paragraph). Therefore, since Mandalam teaches that a purification step is not necessary to expand CD34+ cells, a person of ordinary skill in the arts would have been motivated to eliminate unnecessary steps to save time and money, and they could do so with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Cao, Nankervis, StemCell2Max, and Mandalam render the invention unpatentable as claimed.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Nankervis and StemCell2Max, as applied to claims 1-3, 5-8, 21-22, and 24-31 above, and further in view of Lu et al. (Tissue Engineering, 2005, previously cited 06/17/2022, hereafter “Lu”).
The combined teachings of Cao, Nankervis, and StemCell2Max are relied upon as above.
	In regards to claim 23, Cao teaches that prior to cell culture the bioreactor was conditioned in pre-culture medium by circulating each pre-culture media for 24hrs (p981, Hollow fibber bioreactor system), but does not describe this as “washing” or the preculture media as “washing fluid”. The specification does not use the term “washing fluid”, but states that, with respect to co-culture cells, several steps for conditioning the bioreactor may be performed including priming the bioreactor, coating the bioreactor with materials that promote the attachment of the co-culture cells, and washing to remove materials prior to the introduction of the co-culture cells into the bioreactor (paragraph [0087], p21). Therefore, it appears that the “washing fluid” is used to clean the inside of the bioreactor physically and is different from a step of priming the bioreactor.
	However, Lu teaches that in preparing a hollow fiber bioreactor, fiber cartridges were pre-wetted with methanol for 2hrs and then washed extensively with distilled water (p1668, Preparation of f68-Gal-modified PVDF hollow fiber cartridges, continuing to p1669). A person of ordinary skill in the art would have been motivated to use a washing agent such as water because cleaning equipment is not only a standard laboratory practice but because it would directly reduce contamination. Furthermore, because Lu teaches that hollow fiber cartridges, at least, can be flushed with a washing fluid like water, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Cao, Nankervis, StemCell2Max, and Lu render the invention unpatentable as claimed.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Nankervis and StemCell2Max, as applied to claims 1-3, 5-8, 21-22, and 24-31 above, and further in view of Yao et al. (Experimental Hematology, 2004, hereafter “Yao”).
The combined teachings of Cao, Nankervis, and StemCell2Max are relied upon as above.
In regards to claim 32, Cao does not explicitly teach that the CD34+ cells were exposed to stem cell factor (SCF), thrombopoietin (TPO), Fms-like tyrosine kinase 3 (Flt-3L), and interleukin 3 (IL-3).
However, StemCell2Max teaches that in addition to rhGDNF its media comprises SCF, TPO, and Flt-3L as well (Column 1, General description). Additionally, as above, StemCell2Max teaches that its media supplement is designed to selectively promote the survival and expansion of HSCs (and specifically, human CD34+ HSCs) (Column 1, General description). StemCell2Max teaches major advantages over other supplements including being designed to selectively promote survival and expansion of human cord blood CD34+ progenitors from multiple origins, being fully compatible with commercial serum-free media on the market, being supplied in concentrates that fit different culture volume requirements, and only requires one final dilution step in a hematopoietic cell expansion medium (Second column, Major advantages). StemCell2Max also teaches that it also is able to increase the yield of pure HSCs by a factor of 20 as compared to other state-of-the-art cytokine cocktails.
Therefore, a person of ordinary skill in the arts would have been motivated to grow CD34+ cells under conditions comprising SCF, TPO, Fl3-3L (especially in combination with rhGDNF) because, as taught by StemCell2Max, would increase yields of these cells by a factor of 20 compared to other other state-of-the-art cytokine cocktails without rhGDNF. Furthermore, because StemCell2Max teaches that its supplement is specially designed to selectively promote the survival and expansion of HSCs (and specifically, human CD34+ HSCs), it could be done with predictable results and a reasonable expectation of success.
In regards to IL-3, Yao teaches a systemic study to optimize ex vivo expansion medium for human HSCs derived from umbilical cord (Title, p720), including CD34+ cells specifically (Abstract, p720). To this end Yao teaches that optimal compositions comprised IL-3 which lead to a 30.4-fold increase in subsets of CD34+ cells (Abstract, p720). Yao also teaches that IL-3 is an important growth factor for hematopoiesis (p723, column 1).
Therefore, a person of ordinary skill in the art would have been motived to modify the method of Cao and contact CD34+ cells with IL-3 because, as taught by Yao is an important growth factor for hematopoiesis and can lead to a 30.4-fold increase in subsets of CD34+ cells. Furthermore, because Yao teaches that CD34+ cells can be cultured with IL-2 and teaches methods for doing so (p724, Table 4), it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Cao, Nankervis, StemCell2Max, and Yao renders the invention unpatentable as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 14-19, and 23 of copending Application No. 17/702,658.
Although the conflicting claims of co-pending application 17/702,658 are not identical to the currently prosecuted claims 1-8 and 21-32, they are not patentable distinct from each other because said claims of both inventions are drawn to methods for expanding cells, which may be CD34+ cells, in a hollow fiber bioreactor, comprising coating the intra-capillary surface of the hollow fiber, introducing cells which have not previously been purified to the intra-capillary side of the hollow fibers, exposing the plurality of cells to growth factors such as GDNF, Flt-3L, SCF, and TPO, circulating growth media through the extra-capillary side, and generating a second plurality of expanded cells.
While the method claims of the co-pending application do not explicitly teach that the second plurality of cells can be removed, since the method preparation is the same, barring evidence to the contrary, it is deemed that the second plurality of cells in the co-pending application can be removed as well. Additionally, a person of ordinary skill in the art would be motivated to remove the second plurality of cells so they could use them for other experiments or treatments. Furthermore, because harvesting cells is routing in the art, it could be done with predictable results and a reasonable expectation of success.
 According to MPEP 2112.01,
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant remarks that the claimed invention provides numerous advantages such as immobilizing SDF-1 with fibronectin to eliminate the need to use hMSCs in co-culture of CD34+ stem cells (Remarks, p7). Applicant remarks that rhGDNF is added to mimic the anti-apoptotic effect of the sympathetic nervous system and increases CD34+ expansion because it upregulates the anti-apoptotic gene BcL-2 (Remarks, p7). Therefore, the Applicant’s cytokine formulation includes a combination of “adherent” and “soluble’ biochemistries (Remarks, p7), and can deploy adherent signaling moietites in a more controlled fashion than using variable hMSCs (Remarks, p8).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., immobilizing SDF-1 with fibronectin and eliminating hMSCs, mimicking the sympathetic nervous system, upregulating Bcl-2, or regulating adherent signaling moieties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, as above, the limitations of lining the fibers with fibronectin and adding rhGDNF is taught in the art, as discussed above.

	Applicant notes that Cao teaches the CD34+ cells were seeded into the extra-capillary side of the bioreactor which is opposite to how it is currently claimed (Response, p8). Applicant notes that Godara (cited in the previous Office Action on 06/17/2022) discloses that cells may be inoculated on either the intra- or extra-cellular space, but fails to disclose the condition of coating the inside surface of the hollow fibers.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the teachings of Godara as cited in the previous office action. As detailed above, Nankervis teaches both features of expanding cells on the intra-capillary side of the hollow fiber bioreactor and the use of coating the surface of the bioreactor with fibrinogen as detailed above. 

	Applicant remarks that the Office acknowledges that Cao does not teach the specific growth factors in claim 1, and specifically, rhGDNF, nor does Cao teach that the plurality of the plurality of the hollow fibers coated with fibronectin on inside surfaces of the plurality of hollow fibers (Remarks, p9). Applicant further remarks that Shen (cited in the previous Office Action on 06/17/2022) teaches rhSCF which is not rhGDNF as in the newly amended claims (Remarks, p9). Therefore, Applicant requests withdrawal of the rejection of the claims under 35 USC 103 (Remarks, p9).
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the teachings of Shen as cited in the previous office action.
As detailed above, Nankervis teaches both features of expanding cells on the intra-capillary side of the hollow fiber bioreactor and the use of coating the surface of the bioreactor with fibrinogen as detailed above, while StemCell2Max teaches a media supplement comprising recombinant Glial-derived neurotrophic designed to selectively promote the survival and expansion of HSCs (and specifically, human CD34+ HSCs). Therefore, for the reasons discussed above, claim 1 and its dependent claims are still prima facie obvious in view of the prior art in the instant Office Action.

Applicant remarks that newly added claims are not obvious in view of the cited art (as cited in the previous Office Action on 06/17/2022) (Remarks, p10).
Applicant’s arguments with respect to claims 30-32 have been considered but are moot because the new grounds of rejection rely on different cited art from the previous Office Action. As detailed above, these claims are still prima facie obvious in view of the prior art in the instant Office Action.


 Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635